UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-10638 CAMBREX CORPORATION (Exact name of registrant as specified in its Charter) Delaware 22-2476135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Meadowlands Plaza, East Rutherford, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 804-3000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchangeon which registered Common Stock, $.10 par value New York Stock Exchange Securities registered pursuant to Section 12 (g) of the Act:(None) Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o.No ý. Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o. No ý. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý.No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý.No o. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o.No ý. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $133,921,442 as of June 30, 2011. As of January 31, 2012, there were 29,576,880 shares outstanding of the registrant's Common Stock, $.10 par value. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for the 2012 Annual Meeting are incorporated by reference into Part III of this Report. CAMBREX CORPORATION AND SUBSIDIARIES INDEX TO ANNUAL REPORT ON FORM 10-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION For the Year Ended December 31, 2011 Item No. PART I Page No. 1 Business. 3 1A Risk Factors. 9 1B Unresolved Staff Comments. 19 2 Properties. 19 3 Legal Proceedings. 19 4 Mine Safety Disclosures. 19 PART II 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 20 6 Selected Financial Data. 22 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 7A Quantitative and Qualitative Disclosures about Market Risk. 36 8 Financial Statements and Supplementary Data. 37 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 75 9A Controls and Procedures. 75 9B Other Information. 76 PART III 10 Directors, Executive Officers and Corporate Governance. 77 11 Executive Compensation. 78 12 Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters. 78 13 Certain Relationships and Related Transactions and Director Independence. 78 14 Principal Accountant Fees and Services. 78 PART IV 15 Exhibits and Financial Statement Schedules. 79 (dollars in thousands, except per share data) 2 Index Forward-Looking Statements This document contains and incorporates by reference “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including statements regarding expected performance, especially expectations with respect to sales, research and development expenditures, earnings per share, capital expenditures, acquisitions, divestitures, collaborations or other expansion opportunities.These statements may be identified by the fact that they use words such as “may,” “will,” “could,” “should,” “would,” “expect,” “anticipate,” “intend,” “estimate,” “believe” or similar expressions. Any forward-looking statements contained herein are based on current plans and expectations and involve risks and uncertainties that could cause actual outcomes and results to differ materially from current expectations.The factors described in Item 1A of Part I of this Annual Report on Form 10-K captioned “Risk Factors,” or otherwise described in the Company’s filings with the Securities and Exchange Commission, as well as any cautionary language in this Annual Report on Form 10-K, provide examples of such risks and uncertainties that may cause the Company’s actual results to differ materially from the expectations the Company describes in its forward-looking statements, including, but not limited to, pharmaceutical outsourcing trends, competitive pricing or product developments, government legislation and regulations (particularly environmental issues), tax rate, interest rate, technology, manufacturing and legal issues, including the outcome of outstanding litigation disclosed in the Company’s public filings, changes in foreign exchange rates, uncollectable receivables, loss on disposition of assets, cancellation or delays in renewal of contracts, lack of suitable raw materials or packaging materials, and the Company’s ability to receive regulatory approvals for its products. The forward-looking statements are based on the beliefs and assumptions of Company management and the information available to Company management at the time these disclosures were prepared.Although the Company believes the expectations reflected in these statements are reasonable, expectations regarding future results, levels of activity, performance, achievements or other forward-looking statements should not be relied upon.The information contained in this Annual Report is provided by us as of the date hereof, and, unless required by law, the Company does not undertake and specifically disclaims any obligation to update these forward-looking statements contained in this Annual Report as a result of new information, future events or otherwise. PART I Item 1Business. General Cambrex Corporation (the "Company" or "Cambrex"), a Delaware corporation, began business in December 1981.Cambrex is a life sciences company that provides products and services that accelerate and improve the development and commercialization of new and generic therapeutics.The Company primarily supplies its products and services worldwide to innovator and generic pharmaceutical companies.Cambrex has three operating segments, which are manufacturing facilities that have been aggregated as one reportable segment.The Company's overall strategy is to: grow its portfolio of custom development projects, especially those in the later stages of the clinical trial process; secure long-term supply agreements to produce active pharmaceutical ingredients (“APIs”) and intermediates for newly approved drug products; expand sales of products and projects based on its proprietary technologies; and partner with generic drug companies to grow the Company’s extensive portfolio of generic APIs.The Company’s acquisition of a 51% equity stake in Zenara Pharma (“Zenara”) also gives the Company the additional capability of producing final dosage form products as well as establishing it as one of the leading global suppliers to the nicotine replacement therapy (“NRT”) market.The Company also seeks to demonstrate excellence in regulatory compliance, environmental, health and safety performance, and customer service. (dollars in thousands, except per share data) 3 Index The Company uses a consistent business approach: · Niche Market Focus:The Company participates in niche markets where significant technical expertise provides a competitive advantage and market differentiation. · Market Leadership:The Company secures leading market positions through excellent customer service, proprietary technologies, specialized capabilities and an outstanding regulatory record and leverages these capabilities across the market segments in which it participates. · New Products and Services:The Company continues to invest in research and product development (“R&D”) in order to introduce innovative products and services to accelerate revenue growth, provide a competitive advantage and maintain its leading market positions. · Operational Excellence:The Company maintains its commitment to continually improve productivity and customer service levels and maintains excellent quality and regulatory compliance systems. · Acquisition and Licensing:The Company may drive growth in strategic business segments through the prudent acquisition of businesses, products, product lines, technologies and capabilities to enhance the Company's position in its niche markets. As part of the process of evaluating strategic alternatives to enhance shareholder value, the sale of the businesses that comprised the Bioproducts and Biopharma segments was completed in February 2007, and where applicable, these businesses are being reported as discontinued operations in all periods presented. Market Overview and Growth Drivers The Company participates in markets that serve the healthcare industry.Customers include generic drug companies and companies that discover and commercialize new small molecule human therapeutics using organic chemistry. The aging western population, continued investment in healthcare research and drug development, growth in the world’s developing markets, and the necessity to develop life saving therapeutics to address unmet needs drives business growth in life sciences companies.Aging "baby boomers" in the United States, Europe and Japan may provide an enormous healthcare opportunity.This group typically has more education, a higher socio-economic level and higher demands for healthcare services than previous generations. Demand for Cambrex products and services is dependent upon some of its customers’ continuing access to financial resources to advance their R&D projects for therapeutic candidates from the laboratory to the clinic, and eventually, to the patient.Healthcare investment comes from a variety of sources.Large pharmaceutical and biotechnology companies spend billions on drug discovery and development.Macro-economic conditions can have an impact on the availability of funding for the Company’s customers, especially those customers dependent upon venture capital and other private sources of funding. Once a drug is identified, companies develop a robust process for the manufacture of clinical and commercial quantities. Product testing, analytical methods and quality processes are integrated into the manufacturing process. This is a critical step to getting a commercially viable drug to market.Cambrex excels in the manufacture and testing of APIs and drug substances at laboratory, clinical and commercial scale and specializes in optimizing manufacturing processes. Demand for outsourced services from pharmaceutical companies continues to grow.Large pharmaceutical and biotechnology companies may outsource the development and manufacturing of a drug substance to manage multiple internal priorities, access new technologies or additional capacity, preserve needed capital or ensure multiple sources of supply.Many emerging pharmaceutical and generic drug companies outsource all process development and manufacturing and many larger pharmaceutical companies have publicly stated that they will increasingly outsource the manufacturing of drug products.Cambrex is particularly well positioned to assist drug companies with these much needed services for traditional APIs. (dollars in thousands, except per share data) 4 Index New drugs are typically patented.When the patent expires, the drug may be manufactured and marketed in its generic form.Growth in the generic drug market is driven by the continuing stream of drug patents that will expire in the future and favorable market forces that encourage the use of generic pharmaceuticals as a more cost effective health care alternative to higher-priced branded drugs.In the United States and many countries in Europe, governments and prescription benefit management companies provide incentives for generic substitution to reduce costs.Cambrex manufactures over 70 generic APIs, typically in relatively small quantities for use in niche therapeutics. The market for human therapeutics is regulated by the Food and Drug Administration (“FDA”) in the United States and other regulatory agencies throughout the world.These agencies oversee and regulate the development, manufacturing and commercialization process for APIs and regulated intermediates.Excellent regulatory and quality systems are essential to serve the industry and serve as a barrier to entry for potential new competitors. Competitors from developing markets have increased their capabilities in drug substance manufacturing and finished dosage form drugs in recent years.While overall global demand has been lifted by the rapid growth in certain developing markets, the presence of competitors within these markets, who have lower cost structures, have resulted in downward pricing pressure throughout the pharmaceutical supply chain, and especially on generic APIs and certain development services for clinical phase products.Pricing pressures, due to developing market competitors, on later stage clinical projects and supply arrangements for patented products has been limited to date, although these pressures may increase as developing markets become more acceptable as suppliers to larger pharmaceutical companies.The Company owns a 51% equity stake in Zenara, a Hyderabad, India based pharmaceutical company focused on the formulation of final dosage form products.Cambrex also sources R&D services, raw materials and certain intermediates from Chinese and Indian providers and will continue to do so.The Company will also continue to assess additional opportunities to invest in, or partner with, companies with capabilities in these geographies. Development of the Business The discussion below provides insight into the general development of the Company’s business, including its material acquisitions and dispositions of assets over the past five years. In February 2007, the Company completed the sale of the businesses that comprised the Bioproducts and Biopharma segments to Lonza for total cash consideration of $463,914, including working capital adjustments.As a result of this transaction, where applicable, these businesses are being reported as discontinued operations in all periods presented. In January 2008, the Company acquired AS ProSyntest, a privately held API research and development company located in Tallinn, Estonia.ProSyntest, renamed Cambrex Tallinn, has strengths in cost effective chemical route selection and sample generation, rapid scale up of products at kilo lab scale, as well as chiral and organometallic chemistries. In March 2010, the Company completed the acquisition of IEP GmbH (“IEP”), a company in Wiesbaden, Germany that is a leader in the field of industrial biocatalysis.IEP offers cost effective customized biocatalytic process development and sales of enzymes to the pharmaceutical industry and was acquired for approximately $6,900 in cash. In November 2010, the Company acquired a 51% equity stake in Zenara for approximately $18,900.Zenara is a Hyderabad, India based pharmaceutical company focused on the formulation of final dosage form products.Pursuant to the stock purchase agreement, Cambrex will acquire the remaining 49% in early 2016 at a value to be determined using a weighted combination of a multiple of 2015 earnings before interest, taxes, depreciation and amortization (“EBITDA”) and cumulative EBITDA for the years 2011 through 2015, adjusted for Zenara’s net debt or net cash position.Cambrex accounts for its investment in Zenara using the equity method of accounting.See Notes 2 and 7 to the Company’s consolidated financial statements for additional information. (dollars in thousands, except per share data) 5 Index Products The Company uses its technical expertise in a wide range of chemical processes to meet the needs of its customers for high quality products and services for specialized applications. The Company’s business is primarily comprised of the custom development and manufacture of pharmaceutical ingredients derived from organic chemistry.Products and services are supplied globally to innovator and generic drug companies.Products include APIs and pharmaceutical intermediates.The Company’s acquisition of a 51% equity stake in Zenara also gives the Company the additional capability of producing final dosage form products and establishes it as one of the leading global suppliers to the NRT market. The Company’s products and services are sold to a diverse group of several hundred customers, with one customer, Gyma Laboratories of America, Inc. (“Gyma”), a distributor representing multiple customers, accounting for 10.8% of 2011 consolidated sales.The Company’s products are sold through a combination of direct sales and independent agents.One API, sold to multiple customers, accounted for 13.4% of 2011 consolidated sales.The Company currently has a long-term supply agreement related to this API that accounts for approximately 8.0% of 2011 consolidated sales and a long-term supply agreement for another API that accounts for approximately 8.0% of 2011 consolidated sales, both of which are scheduled to expire on December 31, 2013.The Company intends to renegotiate new or extended agreements prior to expiration, but there is no guarantee that these contracts will be renewed or extended. This table summarizes gross sales by product groups: APIs and pharmaceutical intermediates $ $ $ Other Total $ $ $ The following table shows gross sales to geographic area for the years ended December 31, 2011, 2010, and 2009 : Europe $ $ $ North America Asia Other Total $ $ $ Marketing and Distribution The Company's products generally include higher value, low-to-medium volume niche products requiring significant technical expertise to develop and manufacture.Marketing generally requires significant cooperative effort among a highly trained sales and marketing staff, a scientific staff that can assess the technical fit and estimate manufacturing economics, manufacturing and engineering staff to scale up the chemical process and business unit management to determine the strategic and operational fit.The process to take a client's project from the clinical trial stage to a commercial, approved therapeutic may take from two to ten years.The Company uses sales agents and independent distributors in those areas where they are deemed to be more effective or economical than direct sales efforts. (dollars in thousands, except per share data) 6 Index Raw Materials The Company uses a wide array of raw materials in its businesses.For its products, the Company generally will attempt to have a primary and secondary supplier for its critical raw materials.Prices for these raw materials are generally stable, except for the petroleum-based solvents, where prices can vary with market conditions. Research and Development The Company's R&D program is designed to increase the Company's competitiveness by improving its technology and developing processes for the manufacture of new products to meet customer requirements.The goals are to introduce innovative and proprietary products, improve manufacturing processes to reduce costs, improve quality and increase capacity to identify market opportunities that warrant significant technical expertise, and offer the prospects of a long-term, profitable business relationship.R&D activities are performed at all of the Company's manufacturing facilities in both the United States and Europe.Approximately 108 employees are at least partially involved in R&D activities worldwide. In December 2007 the Company consolidated its United States R&D activities and small scale API production into its facility in Charles City, Iowa.As a result of the consolidation, the New Jersey R&D facility was closed as of December 31, 2008. The Company spent $11,037, $10,305 and $7,929 in 2011, 2010 and 2009, respectively, on R&D efforts. Patents and Trademarks The Company has patent protection covering certain products, processes and services.In addition, the Company also relies on know-how and trade secrets (related to many of its manufacturing processes and techniques not generally known to other companies) for developing and maintaining its market position.The Company currently owns 13 issued patents and has 22 patent applications pending in the United States and owns 139 patents and has 100 patent applications pending in foreign countries covering various technologies.The Company seeks to protect its proprietary technology and prepares new patent applications as decisions are made to patent new inventions. The patent rights the Company considers most significant to its business are U.S. Patent Nos. 6,828,336 and 6,586,449 and 26 foreign counterparts which are part of its APIs and pharmaceutical intermediates product group relating to its nicotine polacrilex resin products and methods of manufacturing, and expire on May 28, 2022. The Company's products and services are sold around the world under trademarks that are owned by the Company.These include PROFARMACO, which is registered around the world as a word and design mark, and CAMOUFLAGE, which has been registered in Europe and the United States.Rights in these trademarks will exist at least as long as the Company or its majority owned subsidiaries continue to use each of these trademarks. The Company has entered into a worldwide perpetual license agreement with Celgene Corporation and Celgro Corporation that gives the Company the exclusive rights to certain intellectual property, including know-how and technology, relating to the development and manufacture of chirally pure bulk APIs.This intellectual property is related to 5-MAT and amphetamine salts currently sold by the Company.Under the current terms of this agreement, the Company pays no royalties or fees related to its use of this intellectual property. Competition The Company has over 25 primary API and advanced intermediate competitors throughout Western Europe and the U.S. and many more competitors within various segments of the markets the Company serves, including a growing number of competitors in Asia, Eastern Europe and other low-cost areas.The Company believes that low cost providers have had the impact of driving prices down for many products and services for which the Company competes to provide, and the Company anticipates that it will face increased competition from these providers in the future.It is expected that regulatory compliance, product quality, pricing, and logistics will determine the extent of the long term impact of these competitors in the primary markets that the Company serves.If the Company perceives significant competitive risk and a need for technical or financial commitment, it generally attempts to negotiate long term contracts or guarantees from its customers. (dollars in thousands, except per share data) 7 Index Environmental and Safety Regulations and Proceedings General:Certain products manufactured by the Company involve the use, storage and transportation of toxic and hazardous materials.The Company's operations are subject to extensive laws and regulations relating to the storage, handling, emission, transportation and discharge of materials into the environment and the maintenance of safe working conditions.The Company maintains environmental and industrial safety and health compliance programs and training at its plants and believes that its manufacturing operations are in compliance with all applicable safety, health and environmental laws. Prevailing legislation tends to hold companies primarily responsible for the proper disposal of its waste even after transfer to third party waste disposal facilities.Moreover, other future developments, such as increasingly strict environmental, safety and health laws and regulations, and enforcement policies thereunder, could result in substantial costs and liabilities to the Company and could subject the Company's handling, manufacture, use, reuse or disposal of substances or pollutants at its plants to more rigorous scrutiny than at present. Known environmental matters that may result in liabilities to the Company and the related estimates and accruals are summarized in Note 19 to the Company’s consolidated financial statements. Present and Future Environmental Expenditures:The Company’s policy is to comply with all legal requirements of applicable environmental, health and safety laws and regulations.The Company believes it is in compliance with such requirements and has adequate professional staff and systems in place to remain in compliance.In some cases, compliance can only be achieved by capital expenditures, and the Company made capital expenditures of $3,088, $2,321 and $2,211 in 2011, 2010 and 2009, respectively, for environmental projects.As the environmental proceedings in which the Company is involved progress from the remedial investigation and feasibility study stage to implementation of remedial measures, related expenditures may increase.The Company considers costs for environmental compliance to be a normal cost of doing business and includes such costs in pricing decisions. Employees At December 31, 2011, the Company had 833 employees worldwide (611 of whom were from international operations) compared with 829 employees at December 31, 2010 and 854 at December 31, 2009. Non-U.S. production, administration, scientific and technical employees are represented by various local and national unions.The Company believes its labor relations are satisfactory. Seasonality The Company experiences some seasonality primarily due to planned plant shutdowns by the Company and certain customers in the third quarter.Operating results for any quarter, however, are not necessarily indicative of results for any future period.In particular, as a result of various factors including, but not limited to, acquisitions, plant shutdowns, and the timing of large contract revenue streams, the Company believes that period-to-period comparisons of its operating results should not be relied upon as an indication of futureperformance. Export and International Sales The Company exports numerous products to various areas, principally Western Europe and Asia.Export sales from the Company’s domestic operations in 2011, 2010 and 2009 amounted to $31,605, $18,529 and $25,768, respectively.Sales from international operations were $171,068, $155,073, and $151,759 in 2011, 2010 and 2009, respectively.Refer to Note 17 to the Company’s consolidated financial statements. (dollars in thousands, except per share data) 8 Index Additional Information Cambrex Corporation was incorporated as a Delaware corporation in 1981.The Company’s principal office is located at One Meadowlands Plaza, East Rutherford, NJ 07073 and its telephone number is (201) 804-3000. This Annual Report on Form 10-K, the Company’s Quarterly Reports on Form 10-Q, the Company’s Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act are made available free of charge on the Company’s Internet website www.cambrex.comas soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC.The most recent certifications by the Company’s Chief Executive Officer and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are filed as exhibits to this Annual Report on Form 10-K.The Company also files with the New York Stock Exchange the Annual Chief Executive Officer Certification as required by Section 303A.12.(a) of the New York Stock Exchange (“NYSE”) Listed Company Manual. The following corporate governance documents are available free of charge on the Company’s website:the charters of its Audit, Regulatory Affairs, Compensation and Governance Committees, its Corporate Governance Guidelines, its Code of Business Conduct and Ethics and its Independence Standards for Directors.These corporate governance documents are also available in print to any stockholder requesting a copy from its corporate secretary at its principal executive offices.Information contained on its website is not part of this report.The Company will also post on its website any amendments to or waivers of its Code of Business Conduct and Ethics that relate to its Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer. Item 1A Risk Factors. Factors That May Affect Future Results The following risk factors and other information included in this Annual Report on Form 10-K should be carefully considered, including the cautionary note under the heading “Forward-Looking Statements.”If any of the following risks manifests, the Company’s business, financial condition, operating results and cash flows could be materially adversely affected.The risks and uncertainties described below are not the only ones the Company faces.Additionally, risks and uncertainties not presently known to the Company or that it currently deems immaterial also may impair its business, financial condition, operating results and cash flows in the future. Risks Relating to Cambrex’s Business Certain of the Company’s customers and suppliers comprise a significant percentage of the Company’s business and the loss of one or more of these customers or suppliers could have a material adverse effect on the Company’s financial position, results of operations and cash flows. Gyma, a distributor representing multiple customers, accounted for 10.8% of sales during 2011 and an additional 16% of sales was derived from two long-term contracts scheduled to expire at the end of 2013.In addition, one API, sold to multiple customers, accounted for 13.4% of sales in 2011.The Company has also observed increasing pressure on the part of its customers to reduce costs, including the use of its services and products, as a result of macro-economic trends and various market dynamics specifically affecting the pharmaceuticals industry.Should one or more of the Company’s customers renegotiate on terms more favorable to them, or discontinue or decrease their usage of the Company’s services and products, the loss could have a material adverse effect on the Company’s financial position, results of operations and cash flow. New technologies, competition or a reduction in demand for Cambrex’s products could reduce sales. The markets for the Company’s products are competitive and price sensitive.The Company’s competitors may lower prices on products in the future and the Company may, in certain cases, respond by lowering its prices.Conversely, failure to anticipate and respond to price competition may adversely impact Cambrex’s market share. Companies may develop new technologies that would negatively impact the Company’s ability to competitively provide certain products and services.Several of Cambrex’s customers, especially those that buy its generic APIs, have internal capabilities similar to Cambrex’s.If one or more of these customers replace the Company’s products or services with their own internal capabilities, demand for the Company’s products may decrease.In addition, demand for the Company’s products may weaken due to a reduction in R&D budgets, loss of distributors or other factors. A reduction in demand for the Company’s products could impair profit margins and may have a material adverse effect on the Company’s financial position, results of operation and cash flow. (dollars in thousands, except per share data) 9 Index The Company’s failure to obtain new contracts or renew existing contracts may adversely affect its business. Many of Cambrex’s contracts with suppliers are short term in duration.As a result, the Company must continually replace its contracts with new contracts, which subjects the Company to potentially significant pricing pressures. In the event the Company is unable to replace these contracts timely or at all, or is forced to accept terms, including pricing terms, less favorable to the Company, the Company’s revenue may not be able to be sustained or may decline.In addition, certain of the Company’s long-term contracts may be cancelled or delayed by clients for any reason upon notice.Multiple cancellations, non-renewals, or renewals on less favorable terms to the Company of significant contracts could materially impact the Company’s business.The Company currently has two long-term supply agreements that account for approximately 16% of 2011 consolidated sales that are scheduled to expire on December 31, 2013.While the Company intends to seek to renegotiate new or extended agreements prior to expiration, if these contracts cannot be renewed or extended on terms acceptable to the Company or at all, the Company’s business, results of operation and financial condition could be materially adversely affected. Failure to obtain products and raw materials from third-party manufacturers could affect Cambrex’s ability to manufacture and deliver its products. The Company relies on third-party manufacturers to supply many of its raw materials and intermediates.In addition, the Company has a single source for supplies of some raw materials to its products.Manufacturing problems may occur with these and other outside sources.Prolonged disruptions in the supply of any ofthe Company’skey raw materials, difficulty implementing replacement materials or new sources of supply, or a significant increase in the prices of raw materials could have a material adverse effect on the Company’soperating results, financial condition or cash flows.If a supplier providesthe Companyraw materials or other supplies that are deficient or defective or if a supplier fails to provide the Companysuch materials or supplies in a timely manner,the Companymay have limited ability to find appropriate substitutes or otherwise meet required specifications and deadlines. Moreover,the Companycould experience inventory shortages ifit isrequired to use an alternative supplier on short notice, which also could lead to raw materials being purchased on less favorable terms thanthe Companyhas withits regular suppliers.If such problems occur, the Company may not be able to manufacture its products profitably or on time, which could have a material adverse effect on the Company’s business. Disruptions to the Company’s or its customers’ manufacturing operations or supply chain could adversely affect its results. Due to heavy reliance on manufacturing and related operations to produce and distribute the products the Company sells, the Company could be adversely affected by disruptions to these operations or its customers’ operations.The Company and its suppliers and customers operate in a highly regulated industry.Any violation of applicable regulations, failure to meet applicable manufacturing standards, or other actions by regulatory agencies, including, but not limited to, plant shutdowns, the removal of a product from the market, or product recalls that eliminate or reduce the Company’s and its customer’s sales of products or services could negatively impact the Company’s business.In addition, a number of factors could cause production interruptions at our facilities, including equipment malfunctions, disruptions in the supply chain, facility contamination, labor problems, raw material shortages or contamination, natural disasters, disruption in utility services, fire, terrorist activities, human error or disruptions in the operations of our suppliers. Any significant disruption to those operations for these or any other reasons could adversely affect the Company’s sales and customer relationships. Any sustained reduction in the Company’s ability to provide products would negatively impact its sales growth expectations, cash flows and profitability. (dollars in thousands, except per share data) 10 Index Litigation may harm the Company or otherwise negatively impact its management and financial resources. The Company’s business is subject to the risk of litigation by employees, customers, consumers, suppliers, stockholders or others through private actions, class actions, administrative proceedings, regulatory actions or other litigation.For example, in the pastthe Companyhas been party to proceedings instituted by the Federal Trade Commission as well as suits commenced by State Attorneys General and class-action plaintiffs.The outcome of litigation, particularly class action lawsuits and regulatory actions, is difficult to assess or quantify.Plaintiffs in these types of lawsuits may seek recovery of very large or indeterminate amounts, and the magnitude of the potential loss relating to such lawsuits may remain unknown for substantial periods of time.Complex or extended litigation could cause the Company to incur large expenditures and distract its management.For example, lawsuits by employees, stockholders, counterparties to acquisition and divestiture contracts, collaborators, distributors, customers, or end-users of the Company’s products or services could be very costly and substantially disrupt its business.The cost to defend current and future litigation may be significant.There may also be adverse publicity associated with litigation that could decrease customer acceptance ofthe Company’s products, regardless of whether the allegations are valid or whether the Company is ultimately found liable.Disputes from time to time with such companies or individuals are not uncommon, and the Company cannot be assured that it will always be able to resolve such disputes out of court or on terms favorable to the Company.As a result, litigation may adversely affectits business, financial condition and results of operations. Refer to Note 19 to the Company’s consolidated financial statements for a discussion of the Company’s environmental and legal matters. Incidents related to hazardous materials could adversely affect the Company. Portions of the Company’s operations require the controlled use of hazardous materials.In the event of accidental contamination of property or injury to individuals caused by these materials, the Company could be liable for damages which could adversely affect its business.Additionally, any incident could shut down the Company’s research and manufacturing facilities and operations, which could have a material adverse effect on the business and results of operations of the Company. The Company generates waste that must be transported to approved storage, treatment and disposal facilities.The transportation and disposal of such waste are required to meet applicable state and federal statutes and regulations.The storage, treatment and disposal of such waste potentially exposes the Company to environmental liability if, in the future, such transportation and disposal are deemed to have violated such statutes or regulations or if the storage, treatment and disposal facilities are inadequate and are proved to have damaged the environment. The Company is also party to several environmental remediation investigations and cleanups and, along with other companies, has been named a potentially responsible party (“PRP”) for certain waste disposal sites. The Company’s estimated reserve for environmental remediation is based on information currently available toit and may be subject to material adjustment upward or downward in future periods as new facts or circumstances may indicate.Moreover, despite its efforts to comply with environmental laws, the Company may face significant remediation liabilities and additional legal proceedings concerning environmental matters, which could have a material adverse effect on the Company’s business. It is the Company’s policy to record appropriate liabilities for environmental matters where remedial efforts are probable and the costs can be reasonably estimated.Such liabilities are based on the Company’s best estimate of the undiscounted future costs required to complete the remedial work.Each of these matters is subject to various uncertainties, and it is possible that some of these matters will be decided unfavorably against the Company.The resolution of such matters often spans several years and frequently involves regulatory oversight or adjudication.Additionally, many remediation requirements are fluid and are likely to be affected by future technological, site and regulatory developments.Consequently, the ultimate liability with respect to such matters, as well as the timing of cash disbursements cannot be determined with certainty. (dollars in thousands, except per share data) 11 Index In matters where the Company has been able to reasonably estimate its liability, the Company has accrued for the estimated costs associated with the study and remediation of applicable sites not owned by the Company and the Company's current and former operating sites.The reserves are adjusted periodically as remediation efforts progress or as additional technical, regulatory or legal information become available.Given the uncertainties regarding the status of laws, regulations, enforcement, policies, the impact of other PRPs, technology and information related to individual sites, the Company does not believe it is possible to currently develop an estimate of the range of reasonably possible environmental loss in excess of its reserves. Refer to Note 19 to the Company’s consolidated financial statements for a discussion of the Company’s environmental and legal matters. Potential product liability claims, errors and omissions claims in connection with services the Company performs and potential liability under indemnification agreements between the Company and its officers and directors could adversely affect the Company. The Company manufactures products intended for use by the public.These activities could expose the Company to risk of liability for personal injury or death to persons using such products.The Company seeks to reduce its potential liability through measures such as contractual indemnification provisions with customers (the scope of which may vary by customer, and the performances of which are not secured) and insurance maintained by customers.The Company could be materially and adversely affected if it were required to pay damages or incur defense costs in connection with a claim that is outside the scope of the indemnification agreements, if the indemnity, although applicable, is not performed in accordance with its terms or if the Company’s liability exceeds the amount of applicable insurance or indemnity.In addition, the Company could be held liable for errors and omissions in connection with the services it performs.The Company currently maintains product liability and errors and omissions insurance with respect to these risks.There can be no assurance, however, that the Company’s insurance coverage will be adequate or that insurance coverage will continue to be available on terms acceptable to the Company. The Company also indemnifies its officers and directors for certain events or occurrences while the officer or director is, or was, serving at the Company’s request in such capacity.The maximum potential amount of future payments the Company could be required to make under these indemnification agreements is unlimited.Although the Company has a director and officer insurance policy that covers a portion of any potential exposure, the Company could be materially and adversely affected if it were required to pay damages or incur legal costs in connection with a claim above its insurance limits. Any claims beyond the Company’s insurance coverage limits, or that are otherwise not covered by the Company’s insurance, may result in substantial costs and a reduction in its available capital resources. The Company maintains property insurance policies covering physical damage to its equipment, facilities, buildings and inventory; employer’s liability insurance generally covering death or work injury of employees; product liability insurance covering product liability claims arising from the use, consumption or operation of its products; general liability insurance covering certain incidents to third parties that occur on or in the premises of the Company; business interruption insurance, and directors and officers liability insurance, among others.Although the Company maintains product liability insurance coverage, potential product liability claims may exceed the amount of insurance coverage or potential product liability claims may be excluded under the terms of the policy, which could cause an adverse effect on the Company’s business, financial condition and results from operations.In addition, in the futurethe Companymay not be able to obtain adequate insurance coverage orthe Companymay be required to pay higher premiums and accept higher deductibles in order to secure adequate insurance coverage. The Company depends on key personnel and the loss of key personnel could harm the Company’s business and results of operations. The Company depends on its ability to attract and retain qualified scientific and technical employees as well as a number of key executives.These employees may voluntarily terminate their employment withthe Company at any time.There can be no assurance the Company will be able to retain key personnel, or to attract and retain additional qualified employees.The Companydoes not maintain key-man or similar policies covering any ofits senior management or key personnel.The Company’s inability to attract and retain key personnel would have a material adverse effect on the Company’s business. (dollars in thousands, except per share data) 12 Index The Company has made significant capital investments to its facilities to meet its potential future needs and, as a result, the Company depends on the success of attracting new and retaining existing customers’ projects and their continued business. The Company has made substantial investments in all of its manufacturing facilities.With the completion of these facilities, the Company’s fixed costs have increased.If the Company is not able to utilize the facilities to capacity, its margins could be adversely affected. Global growth is subject to a number of economic risks. The tightening of credit in financial markets in recent years adversely affects the ability of the Company’s customers to obtain financing for significant purchases and operations and could result in a decrease in or cancellation of orders for its products and services as well as impact the ability of the Company’s customers to make payments. The Company believes that cash flows from operations, along with funds available from a revolving line of credit, will be adequate to meet the operational and debt servicing needs of the Company, butif this does not continue to be the case the Company’s business may be materially adversely affected.There is a risk that the funds available to be drawn under the Company’s revolving line of credit may not be available in the event of the failure of one or more participant banks.Strengthening of the rate of exchange for the U.S. dollar against certain major currencies such as the Euro and Swedish krona may also adversely affect the Company’s results. If the Company acquires other businesses, its business may be harmed by difficulties in integration and employee retention, unidentified liabilities of the acquired businesses, or obligations incurred in connection with acquisition financings. All acquisitions involve known and unknown risks that could adversely affect the Company’s future revenues and operating results. For example: · The Company may fail to successfully integrate its acquisitions in accordance with its business strategy. · The initial rationale for the acquisition may not remain viable due to a variety of factors, including unforeseen regulatory changes and market dynamics after the acquisition, and this may result in a significant delay or reduction in the profitability of the acquisition. · Integration of acquisitions may divert management’s attention away from the Company’s primary product offerings, resulting in the loss of key customers or personnel, and may expose the Company to unanticipated liabilities. · The Company may not be able to retain the skilled employees and experienced management that may be necessary to operate the businesses it acquires. If the Company cannot retain such personnel, it may not be able to locate or hire new skilled employees and experienced management to replace them. · The Company may purchase a business that has contingent liabilities that include, among others, known or unknown patent or product liability claims. · The Company’s acquisition strategy may require it to obtain additional debt or equity financing, resulting in additional leverage, or increased debt obligations as compared to equity, and dilution of ownership. · The Company may purchase businesses located in jurisdictions where it does not have operations and as a result it may not be able to anticipate local regulations and the impact such regulations have on its business. Any indemnities or warranties obtained in connection with such acquisitions may not fully cover the ultimate actual liabilities the Company incurs due to limitations in scope, amount or duration, financial limitations of the indemnitor or warrantor or other reasons. (dollars in thousands, except per share data) 13 Index As a result of acquiring businesses or entering into other significant transactions, the Company may experience significant charges to earnings for merger and related expenses.If the Company is not able to successfully integrate the acquired business, it may affect the Company’s results of operations and the market price of its common stock.Furthermore, if the Company is unable to improve the operating margins of acquired businesses or operate them profitably, it may be unable to achieve its growth strategy. In addition, if the Company makes one or more significant acquisitions in which the consideration includes equity shares or other securities or additional capital is raised through one or more equity financings, equity interests in Cambrex held by holders of equity may be significantly diluted and may result in a dilution of earnings per share. If the Company makes one or more significant acquisitions in which the consideration includes cash, it may be required to use a substantial portion of its available cash or incur a significant amount of debt or otherwise arrange additional funds to complete the acquisition, which may result in reduced liquidity, a decrease in its net income and a consequential reduction in its earnings per share. There are risks associated with the Company’s acquisition of a 51% equity stake in Zenara including, but not limited to, Cambrex’s ability to achieve its goals established for that business and to fund its obligation to purchase the remaining 49% equity stake in 2016. In November 2010, the Company purchased 51% of the equity in Zenara for approximately $18,900, and is required to purchase the remaining 49% in 2016 based upon a formula derived from Zenara’s future EBITDA.The Company may, at its option, purchase the remaining equity in cash or a combination of cash and up to 50% of the consideration in Cambrex stock. To the extent Zenara has significant EBITDA during the period covered by the contract formula, substantial consideration will be required to purchase the remaining 49%.A large cash payment could require borrowing under the Company’s credit facility. Additionally, the uncertainty regarding the amount of consideration required for the 2016 buyout of the 49% may impact the Company’s future borrowing ability, result in higher interest expense, or possibly result in difficulty securing any credit arrangements in the future.Additionally, issuance of any stock to satisfy a portion of this obligation could have a dilutive effect on holders of Cambrex common stock.In the event that Cambrex is unable to compensate the 49% equity holder for its shares in 2016, the 49% shareholder has certain rights, including the right to force a sale of Zenara to a third party to secure their payment. Zenara is currently not profitable, and there is no guarantee that it will be in the future.Should Zenara not meet its goals or continue to generate losses, it could negatively impact the Company’s consolidated results, cash flows and stock price. The Company has a significant amount of debt. The Company has a $250,000 revolving credit facility of which $98,000 was outstanding at December 31, 2011.This facility expires in November 2016.If the Company is unable to generate sufficient cash flow or otherwise obtain funds necessary to make required payments on the credit facility, it will be in default.This current debt arrangement requires the Company to comply with specified financial ratios. The Company’s ability to comply with these ratios may be affected by events beyond its control. Even if the Company is able to meet its debt service obligations, the amount of debt it has could adversely affect the Company by limiting its ability to obtain any necessary financing in the future for working capital, capital expenditures, debt service requirements, or other purposes.It also places the Company at a disadvantage relative to its competitors who may have lower levels of debt, while making it more vulnerable to a downturn in its business or the economy in general.It also requires the Company to use a substantial portion of its cash to pay principal and interest on its debt, instead of investing those funds in the business. (dollars in thousands, except per share data) 14 Index The Company’s liquidity, business, financial condition, results of operations and cash flows could be materially and adversely affected if the financial institutions which hold its funds fail. The Company has significant funds held in bank deposits, money market funds and other accounts at certain financial institutions.A significant portion of the funds held in these accounts exceed insurable limits.In the normal course of business, the Company maintains cash balances with European Union banks ranging from $5,000 - $15,000. The Company routinely monitors the risks associated with these institutions and diversifies its exposure by maintaining smaller balances with multiple financial institutions.If any of the financial institutions where the Company has deposited funds were to fail, the Company may lose some or all of its deposited funds. Such a loss would have a material and adverse effect on the Company’s liquidity, business, financial condition, results of operations and cash flows. The Company has significant inventories on hand. The Company maintains significant inventories and has an allowance for slow-moving and obsolete inventory. Any significant unanticipated changes in future product demand or market conditions, including obsolescence or the current uncertainty in the global market, could also have an impact on the value of inventory and adversely impact the Company’s results of operations. International unrest or foreign currency fluctuations could adversely affect the Company’s results. The Company’s international revenues, which include revenues from its non-U.S. subsidiaries and export sales from the U.S., represent the majority of its product revenues. There are a number of risks arising from the Company’s international business, including: · the possibility that unfriendly nations or groups could boycott its products; · general economic decline or political unrest in the markets in which it operates; · more limited protection for intellectual property rights in some countries; · unexpected changes in regulatory requirements; · the difficulties and expenses of compliance with a wide variety of foreign laws and regulations; · longer accounts receivable cycles in certain foreign countries; and · import and export licensing requirements. In addition, a significant portion of the Company’s business is conducted in currencies other than the U.S. dollar, which is its reporting currency.The Company recognizes foreign currency gains or losses arising from its operations in the period incurred.As a result, currency fluctuations between the U.S. dollar and the currencies in which the Company does business have caused, and will continue to cause, foreign currency transaction gains and losses.The Company cannot predict the effects of exchange rate fluctuations upon its future operating results because of the number of currencies involved, the variability of currency exposures, and the potential volatility of currency exchange rates.The Company engages in limited foreign exchange hedging transactions to mitigate the impact of this volatility on its operations, but its strategies are short-term in nature and may not adequately protect its operating results from the full effects of exchange rate fluctuations. Cambrex’s global operations expose the Company to additional risks that could have an adverse effect on its business, financial position and results of operations. Cambrex’s operations extend to numerous countries outside of the U.S. including a 51% interest in Zenara located in Hyderabad, India.There are significant risks associated with the establishment of foreign operations, including, but not limited to: geopolitical risks, terrorism, inflation, foreign currency exchange rates and the impact of shifts in the U.S. and local economies on those rates, compliance with local laws and regulations, the protection of the Company’s intellectual property and that of its customers, the ability to integrate its corporate culture with local customs and cultures, and the ability to effectively and efficiently supply its international facilities with the required equipment and materials. If the Company is unable to effectively manage these risks, these locations may not produce the revenues, earnings, or strategic benefits that it anticipates which could have a material adverse affect on the Company’s business. (dollars in thousands, except per share data) 15 Index Finally, the Company operates in certain jurisdictions that have experienced governmental corruption to some degree and, in some circumstances, anti-bribery laws may conflict with some local customs and practices. As a result of the Company’s policy to comply with the U.S. Foreign Corrupt Practices Act and similar anti-bribery laws, the Company may be at a competitive disadvantage to competitors that are not subject to, or do not comply with, such laws. Cambrex’s operating results may unexpectedly fluctuate in future periods. The Company’s revenue and operating results have fluctuated, and could continue to fluctuate, on a quarterly basis.The operating results for a particular quarter may be lower than expected as a result of a number of factors, including, but not limited to, the timing of contracts; the delay or cancellation of a contract; the mix of services provided; seasonal slowdowns in different parts of the world; the timing of start-up expenses for new services and facilities; the timing of accounts receivable collections; pension contributions; changes in government regulations; and unfavorable exchange rates with the U.S. dollar.Because a high percentage of the Company’s costs are relatively fixed in the short term, such as the cost of maintaining facilities and compensating employees, any one of these factors could have a significant impact on the Company’s quarterly results.In some quarters, the Company’s revenue and operating results may fall below the expectations of securities analysts and investors due to any of the factors described above. The possibility the Company will be unable to protect its technologies could affect its ability to compete. The Company’s success depends to a significant degree upon its ability to develop proprietary products and technologies.However, the Company cannot be assured that patents will be granted on any of its patent applications.The Company also cannot be assured that the scope of any of its issued patents will be sufficiently broad to offer meaningful protection.The Company has patents issued in selected countries, therefore, third parties can make, use, and sell products covered by its patents in any country in which the Company does not have patent protection.In addition, issued patents or patents the Company licenses could be successfully challenged, invalidated or circumvented so that its patent rights would not create an effective competitive barrier.The Company provides its customers the right to use its products under label licenses that are for research purposes only.These licenses could be contested, and the Company cannot be assured that it would either be aware of an unauthorized use or be able to enforce the restrictions in a cost-effective manner. If a third party claimed an intellectual property right to technology the Company uses, the Company may need to discontinue an important product or product line, alter its products and processes, defend its right to use such technology in court or pay license fees.Although the Company may, under these circumstances, attempt to obtain a license to such intellectual property, it may not be able to do so on favorable terms, or at all.Additionally, if Cambrex’s products are found to infringe on a third party’s intellectual property, the Company may be required to pay damages for past infringement, and lose the ability to sell certain products or receive licensing revenues. The Company also relies on trade secrets, unpatented proprietary know-how and continuing technological innovation that it seeks to protect, in part by confidentiality agreements with licensees, suppliers, employees and consultants. It is possible that these agreements will be breached and the Company will not have adequate remedies for any such breach. Disputes may arise concerning the ownership of intellectual property or the applicability of confidentiality agreements. Furthermore, Cambrex’s trade secrets and proprietary technology may otherwise become known or be independently developed by its competitors or the Company may not be able to maintain the confidentiality of information relating to such products. (dollars in thousands, except per share data) 16 Index The Company could be subject to goodwill impairment charges in the future. Under U.S. GAAP, the Company is required to evaluate goodwill for impairment at least annually.If the Company determines that the fair value is less than the carrying value, an impairment loss will be recorded in the Company’s statement of operations.The determination of fair value is a highly subjective exercise and can produce significantly different results based on the assumptions used and methodologies employed.If the Company’s projected long-term sales growth rate, profit margins or terminal rate are considerably lower or the assumed weighted average cost of capital is considerably higher, future testing may indicate impairment and the Company would have to record a non-cash goodwill impairment loss in its statement of operations. Assessments by various tax authorities may be materially different than the Company has provided for and it may experience significant volatility in its annual and quarterly effective tax rate. As a matter of course, the Company is regularly audited by federal, state, and foreign tax authorities.From time to time, these audits result in proposed assessments.In recent years, the Company utilized significant tax attributes in the form of foreign tax credits and U.S. net operating loss (“NOL”) carryforwards to eliminate potential tax expense related to the repatriation of funds into the U.S. from the sale of the businesses that comprised the Bioproducts and Biopharma segments in 2007.While the Company believes that it has adequately provided for any taxes related to these items, and taxes related to all other aspects of its business, any such assessments or future settlements may be materially different than it has provided.Refer to Note 9 to the Company’s consolidated financial statements for a discussion of the Company’s tax issues. Low investment performance by the Company’s defined benefit pension plan assets may increase the Company’s pension expense, and may require the Company to fund a larger portion of its pension obligations, thus, diverting funds from other potential uses. The Company sponsors a defined benefit pension plan that covers certain eligible employees. The Company’s pension expense and required contributions to the pension plan are directly affected by changes in interest rates, the value of plan assets, the projected rate of return on plan assets, the actual rate of return on plan assets, and the actuarial assumptions used to measure the defined benefit pension plan obligations.If plan assets perform below the assumed rate of return used to determine pension expense, future pension expense will increase. Further, as a result of the global economic instability, our pension plan investment portfolio has recently incurred greater volatility.The proportion of pension assets to liabilities, which is called the funded status, determines the level of contribution to the plan that is required by law. In recent years, the Company has funded the plan in amounts as required, but changes in the plan’s funded status related to the value of assets or liabilities could increase the amount required to be funded. The Company cannot predict whether changing market or economic conditions, regulatory changes or other factors will further increase the Company’s pension funding obligations, diverting funds from other potential uses. The Company may pursue transactions that could cause it to experience significant charges to earnings that may adversely affect its stock price and financial condition. The Company regularly reviews potential transactions related to technologies, products, product rights and businesses complementary to its business.These transactions could include mergers, acquisitions, divestitures, strategic alliances or licensing agreements.In the future, the Company may choose to enter into these transactions at any time.As a result of acquiring businesses or entering into other significant transactions, the Company may experience significant charges to earnings for merger and related expenses.If the Company is not able to successfully integrate the acquired business to create the advantages the acquisition was intended to create, it may affect the Company’s results of operations and the market price of its common stock.Furthermore, if the Company is unable to improve the operating margins of acquired businesses or operate them profitably, it may be unable to achieve its growth strategy. (dollars in thousands, except per share data) 17 Index Risks Related to Cambrex’s Industry Any significant change in government regulation of the drug development process could have a material adverse effect on the Company. The manufacturing of pharmaceutical products is subject to extensive regulation by governmental authorities, including the FDA, the European Medicines Agency (“EMA”) and comparable regulatory authorities in other countries.The Company’s business, as well as its customers’ business depends in part on strict government regulation of the drug development process.Legislation may be introduced and enacted from time to time to modify regulations administered by the FDA or EMA and governing the drug approval process.Any significant reduction in the scope of regulatory requirements or the introduction of simplified drug approval procedures could have a material adverse effect on the Company’s business. Failure to comply with current Good Manufacturing Practices (“cGMP”) and other government regulations or delays in obtaining regulatory approval could have a material adverse effect on the Company. All facilities and manufacturing techniques used for manufacturing products for clinical use or for commercial sale in the U.S. must be operated in conformity with cGMP regulations as required by the FDA and other comparable regulatory authorities in other countries, and for certain products, the Drug Enforcement Agency.The Company’s facilities are subject to scheduled periodic regulatory and customer inspections to ensure compliance with cGMP and other requirements applicable to such products.A finding that the Company had materially violated these requirements could result in regulatory sanctions including, but not limited to, the regulatory agencies, including the FDA, withholding approval of new drug applications or supplements and the denial of entry into the U.S.,or other countries, of products manufactured at non-compliant foreign facilities, the loss of a customer contract, the disqualification of data for client submissions to regulatory authorities and a mandated closing of the Company’s facilities.Any such violations would have a material adverse effect on the Company’s business.Cambrex’s customers are typically subject to the same, or similar, regulations and any such violations or other actions by regulatory agencies, including, but not limited to, plant shutdowns or product recalls that eliminate or reduce the Company’s sale of its products or services could negatively impact the Company’s business.In addition, the submission of new products to regulatory authorities for approval by the Company or its customers does not guarantee the approval to market the product will be granted.Each authority may impose its own requirements or delay or refuse to grant approval to the Company or customer even when the product has already been approved in another country. The overall level of late-stage clinical phase projects may continue to decline or the outsourcing trend declines, either of which could slow the Company’s growth. The success of the Company’s business depends to a certain extent on the number of clinical phase contracts and the size of the contracts that it may obtain from pharmaceutical companies. A decline in the level of clinical phase projects or a slowing of the outsourcing trend could result in a diminished growth rate in the Company’s sales and adversely affect its business, financial condition and results of operations. (dollars in thousands, except per share data) 18 Index Item 1B Unresolved Staff Comments. None. Item 2 Properties. Set forth below is information relating to manufacturing facilities owned by the Company as of December 31, 2011: Location Acreage Operating Subsidiary Product Lines Manufactured Charles City, Iowa 57 acres Cambrex Charles City, Inc. APIs, Pharmaceutical Intermediates, Imaging Chemicals, Animal Health Products and Fine Custom Chemicals Karlskoga, Sweden 42 acres Cambrex Karlskoga AB APIs, Pharmaceutical Intermediates, Imaging Chemicals and Fine Custom Chemicals Paullo (Milan), Italy 13 acres Cambrex Profarmaco Milano S.r.l. APIs and Pharmaceutical Intermediates The Company leases 10,000 square feet in Tallinn, Estonia which has a lease term ending in May 2014 and leases 6,000 square feet in Wiesbaden, Germany which has a lease term ending in December 2015.The Company believes its operating facilities to be in good condition, well-maintained and adequate for its current needs. Most of the Company's products and services are provided from multi-purpose facilities.Each product has a unique requirement for equipment, and occupies such equipment for varying amounts of time.It is generally possible, with proper lead time and customer and regulatory approval (if required), to transfer the manufacturing of a particular product to another facility should capacity constraints dictate. Item 3 Legal Proceedings. See "Environmental and Safety Regulations and Proceedings" under Item 1 and Note 19 to the Company’s consolidated financial statements with respect to various proceedings involving the Company in connection with environmental matters.The Company is party to a number of other proceedings also discussed in Note 19 to the Company’s consolidated financial statements. Item4 Mine Safety Disclosures. None. (dollars in thousands, except per share data) 19 Index PART II Item 5 Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock, $.10 par value, is listed on the NYSE under the symbol CBM.The following table sets forth the closing high and low sales price of the common stock as reported on the NYSE: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter As of January 31, 2012, the Company estimates that there were approximately 4,784 beneficial holders of the outstanding common stock of the Company. The Company has not paid any cash dividends on its common stock in the last three years and presently intends to retain future earnings,to fund the development and growth of its business.Therefore, the Company does not anticipate paying cash dividends in the foreseeable future. 2011 Equity Compensation Table The following table provides information as of December 31, 2011 with respect to shares of common stock that may be issued under the Company’s existing equity compensation plans. Column (a) Column (b) Column (c) Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ - Total $ The material features of the equity compensation plan under which equity securities are authorized for issuance that was adopted without stockholder approval are described below: (dollars in thousands, except per share data) 20 Index 2000 Employee Performance Stock Option Plan The 2000 Employee Stock Option Plan (the “2000 Plan”) was used to fund awards for Non-Executive Employees of the Company.The 2000 Plan is administered by the Compensation Committee of the Board of Directors, and that Committee may delegate responsibilities to others to assist in administering the 2000 Plan.The total number of shares of common stock which may be issued on exercise of stock options shall not exceed 500,000 shares, subject to adjustment in accordance with the Plan.No participant shall be granted options to purchase more than 100,000 shares of common stock in any twelve month period.The options were priced at fair market value on the date of grant and expire up to 10 years after the date of grant.If the employment of a participant terminates, other than as a result of death, disability or retirement, all unexercised awards shall be cancelled.In the event of death, disability or retirement, the options will expire one year from the date of the event.As of December 31, 2011 there were no shares remaining for future issuance under this plan. Comparison of Five-Year Cumulative Total Returns The comparative stock performance graph below compares the five-year cumulative total stockholder return (assuming reinvestment of dividends, if any) from investing $100 on December 31, 2006, to the close of the last trading day of 2011, in each of (i) Cambrex common stock, (ii) the S&P 500 Index and (iii) S&P 1500 Pharmaceuticals Index. The stock price performance reflected in the graph below is not necessarily indicative of future price performance. The Company’s commercial activities are focused on manufacturing and marketing to customers concentrated in the Life Sciences Industry (including pharmaceutical chemicals and intermediates).Although the Company’s products are diverse, making it difficult to select a comparative peer group, the Company believes that the S&P 1500 Pharmaceuticals Index is a reasonable, publicly available comparison group for the commercial activities on which it currently focuses.The S&P 1500 Pharmaceuticals Index is comprised of 20 pharmaceutical companies within the S&P 1500 Composite Index as of December 31, 2011. (dollars in thousands, except per share data) 21 Index Item 6Selected Financial Data. The following selected consolidated financial data of the Company for each of the five years in the period through December 31, 2011 are derived from the audited financial statements, including all adjustments necessary for discontinued operations presentation.The consolidated financial statements of the Company as of December 31, 2011 and 2010 and for each of the years in the three year period ended December 31, 2011 and the reports of the independent registered public accounting firm thereon are included elsewhere in this annual report.In February 2007 the Company completed the sale of the businesses that comprised the Bioproducts and Biopharma segments (excluding certain liabilities).As a result, where applicable, these businesses are being reported as discontinued operations for all periods presented.The data presented below should be read in conjunction with the financial statements of the Company and the notes thereto and "Management's Discussion and Analysis of Financial Condition and Results of Operations" included elsewhere herein. Years Ended December 31, INCOME DATA: Gross sales $ Net revenues Gross profit Selling, general and administrative expenses Research and development expenses Restructuring expenses - - Strategic alternative costs - - - Merger and acquisition expenses - Operating profit/(loss) ) Interest expense/(income), net ) Other (income)/expenses, net ) ) Equity in losses of partially-owned affiliate - - - Income/(loss) before income taxes ) Provision for income taxes Income/(loss) from continuing operations ) (Loss)/income from discontinued operations, including gains from dispositions, net of tax ) - - Net income EARNINGS PER SHARE DATA: Earnings/(loss) per common share (basic): Income/(loss) from continuing operations $ ) (Loss)/income from discontinued operations, including gains from dispositions, net of tax $ ) $ $
